[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-16294                ELEVENTH CIRCUIT
                                                              JULY 19, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                  D. C. Docket No. 08-00585-CV-J-34TEM

HARRIETT HUGHES WALLACE,


                                                            Plaintiff-Appellant,

                                   versus

DUVAL COUNTY PUBLIC SCHOOL SYSTEM,
VICKI REYNOLDS,
Asst. Superintendent HR,
DANNY FOYE,
Supervisor, HR Civil Service/Labor Relations,
JANICE HUNTER,
General Director, Academic Programs,


                                                         Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (July 19, 2010)
Before EDMONDSON, BIRCH and MARTIN, Circuit Judges.

PER CURIAM:

      Harriett Hughes Wallace, an African-American female proceeding pro se,

appeals the district court’s order granting summary judgment in favor of her

employer, Duval County Public School System (“DCPSS”), on her discrimination,

retaliation, and harassment claims brought pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e-2(a).

      On appeal, Wallace does not challenge the district court’s determination that

she was not entitled to relief under Title VII. She has therefore abandoned any

argument that the district court erred in granting summary judgment on her Title

VII claims. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (“While

we read briefs filed by pro se litigants liberally, issues not briefed on appeal by a

pro se litigant are deemed abandoned.” (citations omitted)). Instead, she argues

only that her involuntary transfer to a “surplus” position without notice violated the

terms of a collective bargaining agreement between her union and employer. Even

broadly construed, however, neither her pro se complaint nor her response to the

defendants’ motion for summary judgment fairly raise this issue. This being the

case, the issue she now raises was never presented to the district court so that

court’s order granting summary judgment to the defendants does not address it.



                                           2
       We have “repeatedly held that an issue not raised in the district court and

raised for the first time in an appeal will not be considered by this court.” Access

Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (quotations

omitted). We will not allow a plaintiff “to argue a different case from the case she

presented to the district court.” Irving v. Mazda Motor Corp., 136 F.3d 764, 769

(11th Cir. 1998). So we decline to address the validity of the defendants’ actions

under the collective bargaining agreement here.1

       AFFIRMED.




       1
         Wallace says we may properly address the issue because she raised it in her trial brief,
which was filed more than four months after the defendants filed their motion for summary
judgment and three days before the district court entered its order granting that motion. We have
carefully reviewed that filing and readily conclude that it was insufficient to place the issue
before the district court or to avoid summary judgment on the claims actually presented in
Wallace’s complaint.

                                                3